GOLDTHW AITE, J.
— In the present case, it is only necessary to consider whether by the laws in force previpus to the act of 17 February, 1854, (Acts 1858-54, p. 80,) a license to keep a billiard table conferred upon the party obtaining it the right to use the table for the game of pool; for, if he did not acquire such a right, it is obvious that the statute referred to, which makes the betting at - pool at certain places an indictable offence, did not impair the obligations growing out of his license to keep a billiard table. With reference to a correct decision of this question, it is necessary to determine whether the fourth clause of section 397 of the Code uses the term “ billiard table” merely as the synonym of “ pool” table, which is found in the same clause ; for, if the Code makes a distinction between the two tables, and requires a license to be taken out for each, it is in effect drawing a distinction between the games of pool and billiards, it being obvious that in such case the Legislature could never have intended that a license to keep one table should in effect confer the right of keeping both. Looking to the words of the clause to which we have referred, we think it clear that the distinction we have adverted to was intended to be drawn, for otherwise the use of the word “ pool” would be entirely superfluous. We find that the act of 6th of March, 1848, (Acts 1847-48, p. 32,) expressly recognized this distinction. The words are, “for keeping a billiard table, fifty dollars ; for keeping a pool table, fifty dollars”: and the subsequent acts, although there is a slight change of language, evidently mean the same ; and although one might, by taking out the two licenses, acquire the right to keep the same table for both pool and billiards, he could not obtain this privilege without doing so. It follows *78that as tbe betting in tills case was at pool, upon a billiard table, it fell within the provisions of the act of 1854, unless it was shown that the table was licensed for pool as well as -billiards — which the record does not show.,
In relation to the demurrer to the indictment, itfis only necessary to say, that it conforms substantially to the requisitions of the Code, and is therefore sufficient.
Judgment affirmed.